Citation Nr: 1206268	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  04-36 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected residuals of a left foot fracture and/or bilateral shin splints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1986 to March 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In April 2010, a video conference was held before the undersigned; a transcript of the hearing is associated with the claims file.  The case was before the Board in August 2010 when it was remanded for additional development.  

The Board issued a decision in this matter in August 2011.  For the reasons discussed below, that decision is being vacated.  

The matter of service connection for a left knee disability is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.  


FINDINGS OF FACT

1.  On August 18, 2011, the Board issued a decision dismissing the Veteran's appeal in the matter of service connection for a left knee disability.  

2.  Evidence pertinent to the matter addressed in the August 18, 2011 Board decision was in VA's possession at the time of the decision, but was not associated with the Veteran's claims file at the time of, and was not considered in, that decision.  


CONCLUSION OF LAW

The Board's issuance of the August 18, 2011 decision dismissing the Veteran's appeal in the matter of service connection for a left knee disability based on an incomplete record constituted a denial of due process, requiring vacatur of that decision.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).  

In August 2011 the Board issued a decision dismissing  the Veteran's appeal in the matter of service connection for a left knee disability, based on a finding that he had failed to timely submit identifying pertinent information and releases sought (by letter) by VA in August 2010.  It has subsequently been brought to the Board's attention (by an August 2011 motion for reconsideration) that he had in fact (in August 2010) provided copies of the VA and private treatment records which were sought in the August 2010 letter, but that such evidence was not associated with the Veteran's claims file prior to the Board's decision in August 2011.  Accordingly, the Board finds that the August 2011 Board decision was based on an incomplete record, and violated due process.  

As the August 2011 Board decision denied the Veteran due process of law, that decision must be vacated.  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).  


ORDER

The August 18, 2011 Board decision in the matter of service connection for a left knee disability is vacated.  

REMAND

The RO arranged for a VA examination (in September 2007) to assess the Veteran's left knee disability, at which time the examiner opined that the Veteran's left knee disability was unrelated to service, to include as secondary to his service-connected residuals of a left foot fracture and/or his service-connected bilateral shin splints.  When VA arranges for an examination of the Veteran, it must ensure that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the September 2007 examination is inadequate because it was based on (and includes rationale citing) an inaccurate factual background.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a physician's opinion based on an inaccurate factual premise has no probative value).  The September 2007 examiner indicated that there must have been a traumatic event between 2001 and 2005 based on a 2001 MRI that found only degenerative joint disease (DJD) of the left knee, and 2005 radiographic evidence that found bilateral meniscus tears of the left knee.  

A review of the claims file, including the evidence submitted by the Veteran in August 2010 (that was the basis for the vacatur above), found that in February 2000 he was involved in a motor vehicle accident.  February 2001 Dr. J.R.B. private treatment records note only the Veteran's complaints related to the accident involved regarding only his right knee.  Following the motor vehicle accident he underwent right knee surgery in August 2000 and in March 2001.  There is no evidence of left knee complaints by the Veteran related to the motor vehicle accident.  

In addition, contrary to the findings of the September 2007 examiner's statements, a September 2001 private MRI found a partial tear of the anterior horn of the lateral meniscus, and a partial tear of the posterior horn of the medial meniscus, as well as Grade I chondromalacia of the patella, suggesting excessive lateral pressure syndrome.  2005 VA X-rays of the left knee found slight narrowing of the lateral joint compartments, lateral displacement of the patella in relation to the femur, and degenerative changes in the patellofemoral joint compartment.  There was no intervening traumatic event (e.g., a motor vehicle accident) between the 2001 MRI and the 2005 X-rays noted in the record.  Accordingly, the Board finds that a new examination to determine the nature and etiology of the Veteran's left knee disability based on an accurate factual background/history is necessary.  

Regarding the September 2001 private MRI noted above, the Veteran underwent left knee arthroscopy with lateral release (in August 2005) based on those findings.  However, on inspection in the course of surgery, there was no patella chondromalacia, no medial meniscus tear, and no evidence of lateral meniscus pathology- it was free of any chondromalacia or osteoarthritis; patellofemoral mal tracking was noted.  The September 2001 MRI findings appear to be refuted by/not found on August 2005 left knee surgery.  However, an October 2007 private MRI found an apparent tear and maceration of the anterior horn of the medial and lateral menisci, and an apparent anterior cruciate ligament tear.  Such findings, and their relevance, must be addressed on examination.  

Finally, the most recent VA records in the claims file are from December 2009.  Any updated records of VA treatment for the left knee are constructively of record, may contain pertinent information, and must be secured.  

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of the complete updated clinical records of all VA treatment or evaluation the Veteran has received for his left knee since December 2009.  

2. The RO should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his left knee disability.  The Veteran's claims file, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should reconcile any inconsistencies in the factual data, and provide an opinion that responds to the following:  

(a) Is it at least as likely as not (a 50 percent or better probability) that the Veteran's left knee disability is related to his service, to include as related to the complaints/findings therein (e.g. patella tracking syndrome).  

(b) Is it at least as likely as not (a 50 percent or better probability) that the Veteran's left knee disability was either caused or aggravated by (increased in severity due to) his service-connected residuals of a left foot fracture and/or his service-connected bilateral shin splints.  If the opinion is that the left knee disability was/is not caused by, but was/is aggravated by the service-connected left foot fracture/bilateral shin splints, the examiner should specify, to the extent possible, the degree of disability that is due to such aggravation.  

The examiner must explain in detail the rationale for all opinions given.  The examiner must also explain the significance, if any, of the findings of the September 2001 MRI (found in claims folder number 1), 2005 radiographic evidence (found in claims folder number 3, with the April 2005 VA examination), and the October 2007 MRI (found in claims folder number 3).  

3. The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


